                 Case 2:21-cr-00020-MCE Document 41 Filed 03/29/21 Page 1 of 5


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     NEHEMIAH AVILA
6

7

8                                  UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                          Case No.: 2:21-cr-020 MCE
12
                     Plaintiff,
13
     vs.                                                STIPULATION AND ORDER
14                                                      CONTINUING STATUS CONFERENCE
     NEHEMIAH AVILA, CEASAR MARTINEZ,                   AND EXCLUDING TIME UNDER THE
15                                                      SPEEDY TRIAL ACT
     and RICARDO MARMOLEJO,
16
                     Defendants.                        Date:       March 25, 2021
17                                                      Time:       10:00 a.m.
                                                        Court:      Hon. Morrison C. England, Jr.
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney
22
     Michael Beckwith, and Attorney Todd Leras on behalf of Defendant Nehemiah Avila, Assistant
23
     Federal Defender Hannah Labaree on behalf of Defendant Ceasar Martinez, and Attorney Dina
24
     Santos on behalf of Defendant Ricardo Marmolejo, stipulate as follows:
25

26          1.    This matter is presently set for an initial status conference on March 25, 2021. By

27                this stipulation, Defendants Avila, Martinez, and Marmolejo move to continue the
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00020-MCE Document 41 Filed 03/29/21 Page 2 of 5


1            status conference to April 22, 2021.
2
          2. This case involves a conspiracy to distribute controlled substances. Investigation of
3
             the matter included the use of court-authorized wiretaps. The government has
4
             provided defense counsel with some offense reports and indicates that a significant
5

6            volume of material related to phone calls intercepted pursuant to the wiretaps is being

7            prepared for production as discovery. Defense counsel requires additional time to
8
             review these materials with their respective clients and to conduct investigation as to
9
             potential defenses. Efforts to conduct defense investigation are currently hampered
10
             by the ongoing COVID-19 pandemic.
11

12        3. The Chief Judge for the Eastern District of California has issued a series of orders,

13           including General Orders 612, 617, 618, 620, 624, and 628, restricting access to
14
             federal courthouses within the district since March 18, 2020. The most recent of
15
             these orders, General Order 628, issued on January 4, 2021, extended the courthouse
16
             restrictions for 90-days from the issuance date – or until approximately April 5, 2021.
17

18        4. Given the need for defense investigation, Defendants Avila, Martinez, and Marmolejo

19           request to continue the status conference in this matter to April 22, 2021, at 10:00
20
             a.m., and to exclude time between March 25, 2021 and April 22, 2021, inclusive,
21
             under Local Code T-4. The United States does not oppose this request.
22
          5. All defense counsel represent and believe that failure to grant additional time as
23

24           requested would deny Defendants Avila, Martinez, and Marmolejo the reasonable

25           time necessary for effective preparation, considering the exercise of due diligence.
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00020-MCE Document 41 Filed 03/29/21 Page 3 of 5


1           6. Based on the above-stated facts, Defendants Avila, Martinez, and Marmolejo request
2
                that the Court find that the ends of justice served by continuing the case as requested
3
                outweigh the best interest of the public and the Defendants in a trial within the time
4
                prescribed by the Speedy Trial Act.
5

6           7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

7               seq., within which trial must commence, the time period of March 25, 2021 to April
8
                22, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
9
                (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
10
                at Defendants’ request on the basis that the ends of justice served by taking such
11

12              action outweigh the best interest of the public and the Defendants in a speedy trial.

13          8. Nothing in this stipulation and order shall preclude a finding that other provisions of
14
                the Speedy Trial Act dictate that additional time periods are excludable from the
15
                period within which a trial must commence.
16
            Assistant U.S. Attorney Michael Beckwith, Assistant Federal Defender Hannah Labaree
17

18   on behalf of Defendant Ceasar Martinez, and Attorney Dina Santos on behalf of Defendant

19   Ricardo Marmolejo have reviewed this stipulation and proposed order and authorized Todd
20
     Leras via email to sign it on behalf of their respective clients.
21
     DATED: March 22, 2021                                  PHILLIP A. TALBERT
22                                                          Acting United States Attorney
23
                                                            By      /s/ Todd D. Leras for
24                                                                  MICHAEL BECKWITH
                                                                    Assistant United States Attorney
25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:21-cr-00020-MCE Document 41 Filed 03/29/21 Page 4 of 5


1    DATED: March 22, 2021
                                             By    /s/ Todd D. Leras
2
                                                   TODD D. LERAS
3                                                  Attorney for Defendant
                                                   NEHEMIAH AVILA
4    DATED: March 22, 2021
                                             By    /s/ Todd D. Leras for
5
                                                   HANNAH LABAREE,
6                                                  Assistant Federal Defender
                                                   OFFICE OF THE FEDERAL
7                                                  DEFENDER
                                                   Attorneys for Defendant
8
                                                   CEASAR MARTINEZ
9    DATED: March 22, 2021
                                             By    /s/ Todd D. Leras for
10                                                 DINA SANTOS
                                                   Attorney for Defendant
11
                                                   RICARDO MARMOLEJO
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:21-cr-00020-MCE Document 41 Filed 03/29/21 Page 5 of 5


1                                                 ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that the status conference in this matter, scheduled for March 25, 2021, is
4
     vacated. A new status conference is scheduled for April 22, 2021, at 10:00 a.m. The Court
5

6    further finds, based on the representations of the parties and the request of all defense counsel,

7    that the ends of justice served by granting the continuance outweigh the best interests of the
8
     public and the Defendants in a speedy trial. Time shall be excluded under the Speedy Trial Act,
9
     18 U.S.C. § 3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation
10
     taking into consideration the exercise of due diligence for the period from March 25, 2021, up to
11

12   and including April 22, 2021.

13          IT IS SO ORDERED.
14   Dated: March 29, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
